Citation Nr: 1045806	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-12 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for a low back disability, to include chronic low back 
pain syndrome and degenerative disc disease.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for a cervical spine disability, to include degenerative 
disc disease and strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force 
from September 1977 to September 2001.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The claim has been before the Board previously, and 
was remanded in November 2008 for further development.  All 
actions required by the remand have been accomplished.  

The Veteran appeared at a Travel Board hearing before a Veterans 
Law Judge in July 2007, and a transcript is associated with the 
claims file.  That Judge has since retired, and the Veteran has 
indicated that he does not wish to have another hearing.  Thus, 
there is no duty to provide an additional hearing, and the claims 
may be adjudicated by another Veterans Law Judge.  


FINDINGS OF FACT

1.  The Veteran's cervical spine flexion is greater than 30 
degrees, and although muscle spasms are present, there is no 
impact on gait and no suggestion of abnormal spinal contour; 
there is mild radiculopathy in the right upper extremity at the 
forearm and no ankylosis or incapacitating episodes are 
associated with the service-connected degenerative disc disease 
and strain.  

2.  The Veteran's thoracolumbar flexion is greater than 30 
degrees, there is no ankylosis present, and no incapacitating 
episodes are associated with the degenerative disc disease; there 
is mild radiculopathy in the right lower extremity in the upper 
thigh, productive of a slight lack of sensation.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for a low back disability, to include chronic low back 
pain syndrome and degenerative disc disease, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243, 4.124a, Diagnostic 
Code 8520 (2010). 

2.  The criteria for a disability evaluation in excess of 10 
percent for a cervical spine disability, to include degenerative 
disc disease and strain, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5237, 5243, 4.124a, Diagnostic Code 8515 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010), significantly changed the 
law prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits, and they redefine the obligations of VA with respect to 
the duty to assist the Veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the veteran 
under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; (3) and, inform the claimant about the 
information and evidence the claimant is expected to provide.  
Although no longer required, in this case it was requested that 
the claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).   The Veteran was informed of how VA determines 
disability ratings and establishes effective date of awards for 
service-connected benefits, as required by judicial precedent.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006)

The Veteran is represented by the Disabled American Veterans, and 
that organization is presumed to have knowledge of what is 
necessary to substantiate a claim for service connection.  
Neither the Veteran nor his representative has pled prejudicial 
error with respect to the content or timing of VCAA notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate his claims, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes service treatment records and post-service 
pertinent medical records, including VA examination reports.  
There is no indication of any additional relevant evidence that 
has not been obtained.  With respect to the clinical 
examinations, the Board finds that the Veteran was provided 
thorough VA examinations which are adequate for rating purposes; 
there is no duty to provide another examination or a medical 
opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2010).

Legal Criteria-Increased Ratings/General

Disability ratings are determined by applying criteria set forth 
in VA's Schedule for Rating Disabilities.  Ratings are based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. §  4.7.

For claims for an increase that do not rise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from the 
filing of the claim forward, if the evidence suggests that such a 
rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
Veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2010).  Disability of 
the musculoskeletal system is primarily the inability to perform 
the normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance. 38 C.F.R. § 4.40 
(2010).  Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of station, 
or interference with standing, sitting, or weight bearing.  38 
C.F.R. § 4.45 (2010).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA 
must consider any part of the musculoskeletal system that becomes 
painful on use to be "seriously disabled."  

Analysis

The Veteran contends his service-connected low back and cervical 
spine disorders, each involving degenerative disc disease, with 
cervical strain, hav increased in severity.  As the disorders 
both affect the spine, and as the same rating criteria apply for 
the cervical and lumbar spine, the conditions will be discussed 
together.  During the course of the appeal, the Veteran has been 
assigned separate 10 percent ratings for neurological 
radiculopathy of the right upper and lower extremities.  

The Veteran has had three VA examinations since filing his claim 
for an increase.  The earliest of these, dated in August 2005, 
noted no neurological complaints, with pain being the chief 
manifestation in the neck and low back.  Range of motion findings 
for the cervical spine were flexion to 50 degrees (with pain at 
40 degrees), extension to 50 degrees, left lateral flexion to 40 
degrees (with pain at 30 degrees), right lateral flexion to 35 
degrees (with pain at 30 degrees), left rotation to 70 degrees, 
and right rotation to 70 degrees (with no pain noted during that 
exercise).  The lumbar spine had flexion to 65 degrees, extension 
to 15 degrees, bilateral lateral flexion to 25 degrees, and 
bilateral rotation to 30 degrees.  With respect to pain on 
motion, the examiner noted that the Veteran experienced pain in 
the extremes of all the lumbar exercises.  No muscle spasms were 
noted, and no incoordination, weakness, or fatigue was noted upon 
examination.  The Veteran stated that pain was his chief concern, 
and that it was usually a 3/10 in intensity, with flare-up to 
8/10.  The Veteran was assessed as having degenerative disc 
disease in the cervical spine, and low back pain with L4-5 
narrowing, suggesting degenerative disc disease. 

The Veteran was next examined in June 2007, and he again 
complained of pain flares up to 8 or 9 out of a 10 point scale.  
The Veteran stated that he was employed as a civilian at Hill 
AFB, and that he had limitations in bending, lifting, and 
twisting while at his work place.  Cervical strain with 
degenerative disc disease was assessed, and again there were no 
findings of weakness, lack of endurance, or incoordination.  
Radicular symptoms to the right upper extremity were noted, and a 
further neurological testing was ordered.  Regarding the range of 
motion findings, the Veteran had flexion to 40 degrees, extension 
to 40 degrees, bilateral lateral flexion to 30 degrees, and 
bilateral rotation to 65 degrees.  Pain was noted on the extremes 
of motion.  Regarding the lumbar spine, the Veteran initially had 
flexion to 70 degrees (with pain at 60 degrees); however, upon 
repetitive use, he was limited to 40 degrees with pain, and then 
to 35 degrees.  Lumbar spine extension was 10 degrees, bilateral 
lateral flexion was 30 degrees, and bilateral rotation was 30 
degrees.  Regarding neurological problems, there was some noted 
radiculopathy as  hypoesthesia to light touch was present in the 
right thigh.  Other than this, the Veteran had normal strength 
and sensation/reflexes.  Additionally, no incapacitating episodes 
of degenerative disc disease were noted.  

The Veteran had an electromyograph (EMG) study performed in 
October 2007, and the associated report noted radiculopathy in 
the right upper and lower extremities.  On the basis of this and 
of the 2007 examination which reported a dulled sensation in the 
right thigh, the Veteran was assigned separate 10 percent ratings 
for cervical spine neuropathy in the right upper extremity and 
lumbar spine neuropathy in the right lower extremity.  

Most recently, the Veteran had a new VA examination in June 2010.  
Mild tenderness in the neck and back were noted on examination, 
as well as mild muscle spasm surrounding both the cervical and 
lumbar spine.  Despite this, muscle tone was normal, strength was 
normal, and there was no noted abnormality in gait.  
Neurologically, there was a mild decrease in sensation in the 
right forearm and thigh associated with radiculopathy.  Regarding 
range of motion, the cervical spine had flexion to 35 degrees, 
extension to 30 degrees, bilateral lateral flexion to 30 degrees, 
and bilateral rotation to 60 degrees.  Mild pain was noted 
throughout these exercises.  The lumbar spine had flexion to 65 
degrees, extension to 10 degrees, bilateral lateral flexion to 10 
degrees, and bilateral rotation to 20 degrees.  There was no 
weakness, fatigue, lack or endurance, or incoordination noted 
when the Veteran performed any of the exercises.  

Degenerative disc disease is rated either with the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, depending on which criteria provide a higher 
evaluation.  See 38 C.F.R. § 4.71a.  The Veteran has not been 
diagnosed as having any incapacitating episodes as a result of 
degenerative disc disease in the neck or low back, and thus must 
be rated under the General Rating Formula.  

Under these regulatory guidelines, a 10 percent evaluation is 
assigned when there is forward flexion of the thoracolumbar spine 
that is greater than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is assigned for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion of 
the thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent rating 
is assigned for unfavorable ankylosis of the entire thoracolumbar 
spine; and 100 percent for unfavorable ankylosis of the entire 
spine.  Additionally, it is noted that any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be separately evaluated under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5243.  

As the Veteran has demonstrated mild radiculopathy in his right 
upper and lower extremities, pursuant to the guidance set forth 
in General Formula, the neurological manifestations are to be 
considered in rating the service-connected neck and back 
disabilities.  As there is no specific provision in the rating 
schedule addressing radiculopathy, any separate evaluation of 
neurological manifestations of neck and low back degenerative 
disc disease must be made using a provision which addresses an 
analogous disability.  See 38 C.F.R. § 4.20.  In this instance, 
the radiculopathy of the lower extremity is currently rated under 
Code 8520, addressing paralysis of the sciatic nerve, and the 
upper extremity neuropathy is addressed under Code 8515, 
addressing paralysis of the median nerve.  These are appropriate 
Codes, given the manifestations of numbness in the forearm and 
upper thigh, and the Board will continue to rate the Veteran 
under this criteria.  In order to achieve a higher rating under 
either code, the Veteran must show that he has moderate 
incomplete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8515, 8520.  The terms "mild" and "moderate" are not defined 
by regulation, and must be applied by the Board in a manner that 
is "equitable and just."  See 38 C.F.R. § 4.6.   

Regarding the Veteran's neck, the Board notes that limitation of 
motion is limited, at the most severe, to 35 degrees of forward 
flexion.  When considering the factors discussed in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) the Veteran's total range of motion 
is greater than 170 degrees, and although there was a noted 
muscle spasm in 2010, it was found to be mild in nature and was 
not productive of an abnormal gait or spinal contour.  Indeed, 
the Veteran's gait and muscle strength were deemed to be normal, 
and pain was the chief limiting factor.  Simply put, the Veteran 
does not meet the criteria for a higher evaluation under the 
General Formula based on the extensive VA examination and 
clinical findings of record.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5237, 5243.  Regarding the associated, and separately rated 
radiculopathy in the right upper extremity, the Board notes that 
there is only some mild loss of sensation in the right forearm, 
and that objective neurological testing revealed nothing more 
than a slightly limited ability to perceive dull touch on that 
portion of the arm.  Thus, the overall neurological disablement 
is mild in nature, and a higher rating is not warranted.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8515.  

Regarding the low back, when considering the factors described in 
DeLuca v. Brown, the most severe forward flexion limitation was 
to 35 degrees, a limitation reached after repetitive motion, and 
there were no incapacitating episodes or ankylosis noted.  In 
order to show entitlement to the next higher 40 percent 
evaluation, the Veteran would need to experience limitation of 
flexion at 30 degrees or less, or he would need to have favorable 
ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, 5243.  The Veteran has not shown 
that he has met those requirements, and thus a higher evaluation 
cannot be given under the General Formula.  With respect to the 
associated radiculopathy, the Board notes that the chief 
manifestation is a mild numbness in the right thigh upon 
palpation, and there is no problem with gait or with muscle 
strength.  The Veteran has a mild neurological disability 
associated with his radiculopathy, and thus has not met the 
criteria for a higher evaluation.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520.  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1) (2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit precisely 
with the criteria found in the relevant Diagnostic Codes for the 
disabilities at issue.  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of the service-connected disability.  See 38 
U.S.C.A. § 1155 (Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity).  For these reasons, referral for 
extraschedular consideration is not warranted.  


ORDER

Entitlement to a disability evaluation in excess of 20 percent 
for a low back disability, to include chronic low back pain 
syndrome and degenerative disc disease, is denied.  

Entitlement to a disability evaluation in excess of 10 percent 
for a cervical spine disability, to include degenerative disc 
disease and strain, is denied.  


____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


